I concur in the opinion of Mr. Justice McDonough except as to the order made. I think the order should require only the legislative parts of the ordinance to be referred and not the whole ordinance. The parts are not interdependent. They might have been ordained in separate ordinances. The old law was that a prayer for mandamus was a unit. If the officer could not be commanded in all he could not be commanded in any part. In later times when the petition was to command him to do separate acts and some were required and others were within his discretion, the former only were compelled where the acts sought to be compelled were not tied into each other in such a manner that the commanding of the purely ministerial act would be denying the officer his possessed discretion as to the remaining acts. The writ, I think, is now sufficiently flexible to permit *Page 85 
severable parts to be referred and the others to be withheld. In consequence I think the order should so read.